Title: To Thomas Jefferson from Ruellan & Cie., 13 March 1789
From: Ruellan & Cie.
To: Jefferson, Thomas



Monsieur
au Havre 13 mars 1789

Il y a quelque tems que deux Jeunes americains, fils du Colonel Talbot, passoient de new yorck sur un Paquebot du Roi et debarquerent en notre port.
Monsieur Le Comte de Mont Morin, informé de leur arrivée, donna des ordres à Monsieur Mistrat, intendant de la Marinne En notre port, de les faire passer à Brest, ce qui fut executé. Ils  ont servi depuis sur Les vaisseaux de Sa Majesté. Ils sont en besoin aujourdhuy, et pour y subvenir, ils se sont adressés à Monsieur l’intendant de Brest, luy disant qu’ils etaient recommandés à une maison d’icy.
Monsieur L’intendant de Brest a écrit en consequence à Mr. L’intendant d’icy, pour le prier de s’informer quelle était cette maison. Monsieur Mistrat s’est adressé à nous, croïant que c’était la notre, mais sur la reponse que nous luy avons faitte, que ces Messieurs ne nous étaient pas adressés, il nous a Chargés d’avoir L’honneur de vous Ecrire pour vous participer ce que cy dessus, et vous demander vos intentions. Veuïlles excuser la liberté que nous prenons de nous en acquitter.
Nous sommes avec un profond respect Monsieur Vos très humbles et très obeïssants Serviteurs

Ruellan &Cie

